PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,368,079
Issue Date: 21 Jun 2022
Application No. 16/675,401
Filing or 371(c) Date: 6 Nov 2019
Attorney Docket No. DD-23
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c), filed July 1, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the concurrently filed Application Data Sheet (“ADS”).

The petition under 37 CFR 1.78(c) is DISMISSED.

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application was filed after November 29, 2000, and matured into Patent No. 11,368,079 on June 21, 2022.

Under certain conditions as specified below, a Certificate of Correction can be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 

The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a surcharge. 

If all the above-stated conditions are satisfied, a Certificate of Correction can be used to amend the patent to make reference to a prior application, or to correct an incorrect reference to a prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


While petitioner has met items (1) – (3) above, the renewed petition cannot be granted because the draft certificate of correction, filed July 1, 2022 is not acceptable.

The Title Page of the Letters Patent must be clearly corrected. Suggested language follows:

--------------------------------------------------------------------

On the Title Page:

Add: 

Page 1, Column 1, Related U.S. Application Data, (60) Provisional Application No. 62/876,621 filed on July 20, 2019.

-----------------------------------------------------------------------

Petitioner is requested to submit a renewed petition under 37 CFR 1.78(c) (no fees due), and a draft certificate of correction adding the benefit claim as item (60) on the Title Page of the Letters Patent.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3230. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET